


Exhibit 10.34

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into by and between
Healthology, Inc. (the” Company”), a wholly-owned subsidiary of iVillage Inc.
(“iVillage”), and Steven Haimowitz (“Executive”), as of January 7, 2005 (the
“Effective Date”).  In consideration of the mutual covenants and agreements
hereinafter set forth, the Company and Executive hereby agree as follows:

 

1.                                       EMPLOYMENT.

 

1.1.  The Company hereby employs Executive to serve as President of
Healthology, Inc. (“Healthology) and in such other capacities as are agreed by
the parties. The Company agrees that you will be the most senior executive at
the Company and that in the event a CEO position is created and occupied by
anyone other than the CEO of iVillage, Executive will also hold such title. 
Executive will report directly to Douglas W. McCormick (the “CEO”) or his
successor.

 

1.2  Executive shall perform such executive and managerial duties and
responsibilities customary to his office and those of other similarly situated
executives at iVillage.  Without limiting the generality of the foregoing, as
President, the Executive shall have the responsibility and authority (subject to
the terms of this Agreement and the budget established by Executive and the
CEO), for the general supervision, direction and control of the day-to-day
operations of the business and the affairs of the Company.

 

2.                                       COMPENSATION.

 

2.1                                 Base Salary.  Executive shall be paid a base
salary (the “Base Salary”) at the annual rate of Three Hundred Thousand Dollars
($300,000), subject to annual review.  The Base Salary may be increased but not
decreased.  The Base Salary shall be payable in installments consistent with the
Company’s payroll practices.

 

2.2                                 Bonus.  Commencing in calendar year 2005,
for each year Executive will be eligible for a discretionary bonus with a target
set at 40% of base salary.  (the “Target Bonus”)  Bonuses will generally be
payable by the first quarter of each year, but not later than the Company pays
bonuses to similarly situated executives.  Entitlement for a bonus will be at
the

 

1

--------------------------------------------------------------------------------


 

discretion of iVillage, but are based equally on the achievement of performance
goals related to: (a) the Company, as mutually agreed upon by Executive and
iVillage, and (b) iVillage, as reasonably determined by the CEO or iVillage’s
Board of Directors (the “Board”), such performance goals to be substantially
similar to other similarly situated executives.  Except as otherwise set forth
in Section 5.1(a) and 5.1(c), Executive must be employed by the Company at the
time bonuses are payable in order to receive such payment.

 

2.3                                 Stock Options. Executive shall be granted,
subject to approval by the Board, which approval will not be unreasonably
withheld, non-qualified options to purchase 125,000 shares of iVillage’s common
stock, $.01 par value per share (the “Grant”), (a) at an exercise price equal to
the fair market value of the Company’s common stock at the close of business on
the date of grant; (b) vesting to the extent of 25% of the Grant on the first
anniversary date of the date of grant and in equal quarterly installments over a
three-year period thereafter; and (c) otherwise in accordance with the terms of
the Healthology Inc. Stock Option Plan (the “Stock Option Plan”).  Except as
otherwise provided in this Agreement, the Grant will be subject to the Company’s
standard terms and conditions for executive stock option awards applicable to
similarly situated executives and will be issued pursuant to and consistent with
the terms of the Stock Option Plan.  All options granted to Executive will have
a ten-year maximum term and any vested options will remain exercisable after
Executive’s employment with the Company terminates as follows, subject to the
ten-year term: (i) if Executive’s employment with the Company terminates for any
reason other than Cause (as defined herein) the options will remain exercisable
for twelve (12) months after his termination date; (ii) if Executive’s
employment with the Company is terminated by the Company for Cause (as defined
herein) the options will remain exercisable for a period of ninety (90) days
after his termination date.

 

2.4                                 Employment At Will:  Subject to the terms
described below, Executive is employed “at will” meaning that he or the Company
may end the employment relationship at any time for any legal reason.

 

2.5                                 Payment.  Payment of all compensation to
Executive hereunder shall be subject to all applicable employment and
withholding taxes and other customary deductions.

 

2

--------------------------------------------------------------------------------


 

3.                                       OTHER EMPLOYMENT BENEFITS.

 

3.1                                 Fringe Benefits. Executive shall receive the
standard package of fringe benefits as iVillage provides to other executives of
iVillage similarly situated.  Fringe benefits to be included in this standard
benefit package include, but are not limited to, medical and dental insurance
coverages, disability insurance, vacations, holidays and sick leave. 
Participation in all fringe benefit programs will be subject to certain
Executive contributions that may from time to time be applicable to such
programs.

 

3.2                                 No Other Benefits.  Executive understands
and acknowledges that the compensation specified in Sections 2 and 3 of this
Agreement shall be in lieu of any and all other compensation, benefits and
plans.

 

4.                                       EXECUTIVE’S BUSINESS ACTIVITIES.

 

4.1                                 Professional Time.  Executive shall devote
his full business time attention and energy to the business and affairs of the
Company and its affiliates, as its business and affairs now exist and as they
hereafter may be changed.

 

4.2                                 Prohibited Activity.

 

(a)                                  Executive covenants and agrees that during
(i) the Term (as defined in Section 11.2) of his employment with the Company,
and (ii) if his employment hereunder is terminated (A) by the Company for cause
pursuant to Section 5.2 hereof or by Executive without “good reason” as defined
in Section 5.3 hereof, during the period ending on the second anniversary of the
date of such termination of employment, or (B) by the Company without cause or
by Executive for good reason, during the period ending on the first anniversary
of the date of such termination of employment, he shall not at any time, without
the prior written consent of the Company, directly or indirectly, whether for
his own account or as a stockholder (other than as permitted by
Section 4.2(c) below), partner, venturer, director, officer, employee,
consultant, lender, advisor, and/or agent, of any person, firm, corporation, or
other entity:

 

(1)                                  engage in activities or businesses that are
substantially in competition with the Company, iVillage or any of its affiliates
(in each case for the purposes of this Section 4.2, the term “Company” shall be
deemed to include any successor entity to the Company)(“Competitive
Activities”), including (A) engaging in a business which involves (i) production
or distribution of online health content, (ii) the establishment of a network of
healthcare professionals for the purpose of on-line publishing activities or
(iii) the creation or

 

3

--------------------------------------------------------------------------------


 

maintenance of healthcare related web sites (except that if any activities or
businesses were not engaged in by the Company, iVillage or any of their
affiliates during the period of time that Executive was employed by the Company
and are not engaged in by the Company, iVillage or any of its affiliates at the
time the Executive’s employment by the Company terminates (collectively
“Permitted Activities”), the Executive may engage in any Permitted Activities
notwithstanding anything contained in this Agreement), (B) soliciting any
customer or prospective customer, supplier or vendor of the Company, iVillage or
any of its affiliates to  purchase or provide any goods or services of the type
provided by the Company, as applicable, from anyone other than the Company,
iVillage or any of its affiliates and (C) assisting any person or entity in any
way to do, or attempt to do, anything prohibited by clause (A) or (B) above; and

 

(2) establish any new business that engages in Competitive Activities.

 

For purposes of this Section 4.2(a)(1)(B), the term customer shall only apply to
those customers with whom Executive developed a relationship during his
employment with the Company, and the term prospective customer shall only apply
to those prospective customers to whom the Company (or iVillage or any of its
affiliates) had made a new business presentation (or similar offering of
services) at any time during the one year period immediately preceding the date
of Executive’s termination, provided that Executive actively participated in or
supervised such presentation or the preparation thereof.  For purposes of this
Section 4.2(a), with regard to iVillage or any of its affiliates, it shall be
deemed a “Competitive Activity” if Executive acquired proprietary and/or
confidential information relative to such activity or business or Executive was
involved in any such activity or business.

 

(b)                                 Executive also covenants and agrees that
(i) during the Term of his employment, and (ii) during the period ending on the
second anniversary of the date of the termination of his employment, he shall
not at any time, without the prior written consent of the Company, directly or
indirectly, whether for his own account or as a stockholder (other than as
permitted by Section 4(c) below), partner, joint venturer, director, officer,
employee, consultant, lender, advisor, and/or agent, of any person, firm,
corporation, or other entity, solicit, recruit or hire any employees of the
Company, iVillage or any of their affiliates or persons who have worked for the
Company, iVillage or any of such affiliates, or solicit or encourage any
employee

 

4

--------------------------------------------------------------------------------


 

of the Company, iVillage or any of their affiliates to leave the employment of
the Company, iVillage or any of such affiliates, as applicable.

 

(c)                                  Notwithstanding anything to the contrary
contained in this Section 4.2, the Company hereby agrees that the foregoing
covenant shall not be deemed breached by Executive solely as a result of the
ownership by Executive of less than an aggregate of 5% of any class of stock of
a corporation engaged, directly or indirectly, in Competitive Activities;
provided that such stock is listed on a national securities exchange or is
quoted on the NASDAQ National Market System.

 

(d)                                 Executive hereby declares, acknowledges and
agrees that the foregoing time limitations are reasonable and properly required
for the adequate protection of the business and the goodwill of the Company. In
the event any such time limitation is deemed to be unreasonable by any court of
competent jurisdiction, the Executive agrees to the reduction of such time
limitation to such period which such court shall deem reasonable.  Executive
further declares, acknowledges and agrees that (i) concurrently with the
execution and delivery of this Agreement iVillage has entered into a Stock
Exchange and Merger Agreement of even date herewith (the “Merger Agreement”)
providing for iVillage’s acquisition of all the outstanding stock of the
Company, including the shares therein held by Executive, (ii) iVillage’s
willingness to enter into the Merger Agreement and complete such acquisition is
conditioned upon Executive’s execution and delivery of this Agreement and
Executive’s agreement to be bound by this Agreement, including without
limitation this Section 4, (iii) Executive’s execution and delivery of this
Agreement has induced iVillage to enter into the Merger Agreement and complete
such acquisition, and (iv) Executive’s execution and delivery of this Agreement
is expressly required by the terms of the Merger Agreement.

 

(e)                                  The parties acknowledge that in the event
of a breach or threatened breach of Section 4.2(a) or 4.2(b) above, the Company
shall not have an adequate remedy at law.  Accordingly, in the event of any
breach or threatened breach of Section 4.2(a) or 4.2(b) above, the Company shall
be entitled to such equitable and injunctive relief as may be available to
restrain Executive and any business, firm, partnership, individual, corporation
or entity participating in the breach or threatened breach from the violation of
the provisions of Section 4.2(a) or 4.2(b) above. Nothing in this Agreement
shall be construed as prohibiting the Company

 

5

--------------------------------------------------------------------------------


 

from pursuing any other remedies available at law or in equity for breach or
threatened breach of Section 4.2(a) or 4.2(b) above, including the recovery of
damages.

 

5.                                       TERMINATION OF EMPLOYMENT AND EFFECTS
OF TERMINATION.

 

5.1                                 Events of Termination.  Executive’s
employment with the Company shall terminate upon any one of the following:

 

(a)                                  The Company or iVillage provides Executive
with notice of the Company’s intent to terminate Executive’s employment with the
Company without cause, in which case termination shall be effective on the date
specified in such notice.  In the event of termination under this
Section 5.1(a), in addition to the compensation and benefits otherwise due to
Executive through the date of termination under this Agreement, Executive will
receive from the Company:  (i) the payment of Executive’s base salary for the
greater of (x) the period of time representing two (2) years less the number of
days Executive was employed by the Company during the first two (2) years of his
employment under this Agreement or (y) twelve (12) months (such period referred
to herein as the “Severance Period”), at the time such payments would otherwise
be payable under this Agreement, (ii) a cash payment payable in equal
installments during the Severance Period equal to a pro rata share of the Target
Bonus for the year in which such termination occurs; and (iii) reimbursement for
the applicable premiums Executive pays, if he elects to continue coverage for
Executive and Executive’s dependants under the Company benefit plans for the
Severance Period under the same terms and conditions applicable to existing
employees.  In addition, in the event Executive is terminated by the Company
without cause after the end of the applicable calendar year but prior to
receiving payment of the Target Bonus for such calendar year, then the Company
shall also pay such Target Bonus to the Executive.  In addition, all stock
options granted to the Executive hereunder or hereafter, that would have vested
had the Executive remained employed with the Company during the 12 month period
beginning on the Executive’s termination date shall immediately vest upon such
termination.  Executive’s rights under the Company’s benefit plans of general
application shall, except as herein provided, be determined under the provisions
of those plans.

 

(b)                                 The Company terminates Executive for “cause”
pursuant to Section 5.2 below.  In the event of termination under this
Section 5.1(b), the Company shall pay Executive the compensation and benefits
otherwise payable to Executive under Section 2.1

 

6

--------------------------------------------------------------------------------


 

through the effective date of termination, and the Company will have no
obligation to pay Executive any further compensation under the Agreement. 
Executive’s rights under the Company’s benefit plans of general application
shall be determined under the provisions of those plans.

 

(c)                                  The resignation by Employee for “good
reason” as defined in Section 5.3 below, in which case resignation shall be
effective on the date that written notice of Employee’s resignation is delivered
to the Company pursuant to Section 11.8 hereof.  In the event of resignation
under this Section 5.1(c), the Company shall pay Employee the compensation and
benefits described in Section 5.1(a) of this section under the same terms and
conditions described in Section 5.1(a).  Executive’s rights under the Company’s
benefit plans of general application shall be determined under the provisions of
those plans.

 

(d)                                 The resignation by Executive without “good
reason”.  In the event of termination under this Section 5.1(d) the Company
shall pay Executive the compensation and benefits otherwise payable to Executive
under Section 2.1 through the effective date of termination, and the Company
will have no obligation to pay Executive any further compensation under this
Agreement.  Executive’s rights under the Company’s benefit plans of general
application shall be determined under the provisions of those plans.

 

(e)                                  The date of Executive’s death or permanent
disability.  Permanent disability may be deemed to occur, if Executive is
incapacitated or disabled by accident or sickness or otherwise so as to render
him mentally or physically incapable of performing the services required to be
performed by him under this Agreement for a period of 120 consecutive days. In
the event of termination under this Section 5.1(e), the Company shall pay
Executive the compensation and benefits otherwise payable to Executive under
Section 2.1 through the effective date of termination, and the Company will have
no obligation to pay Executive or his estate any further compensation under this
Agreement.  Executive’s rights under the Company’s benefit plans of general
application shall be determined under the provisions of those plans or the
provisions of any agreement executed pursuant to those plans.

 

5.2                                 Termination For “Cause” Defined.  For
purposes of Section 5.1(b) above, “cause” for Executive’s termination shall
mean:

 

7

--------------------------------------------------------------------------------


 

(a)                                  Executive has materially breached any
material provision of this Agreement;

 

(b)                                 Executive has engaged in continuous, gross
neglect of his duties as an Executive of the Company;

 

(c)                                  Executive has committed an act of gross
negligence or gross misconduct, including, without limitation, Executive’s
theft, misuse or unauthorized disclosure of proprietary information; and

 

(d)                                 Executive is convicted of a felony or a
crime involving moral turpitude.

 

For purposes of Section 5.2(a), 5.2(b) and 5.2(c), before terminating the
Executive’s employment, the Company must provide the Executive with notice
describing the specific nature of the event(s) otherwise constituting cause and
Executive will have 15 days to cure such event(s) if capable of cure.  In
addition, such notice must be given to Executive within 30 days of the Company’s
discovery of the event purportedly constituting cause (or, in the case of
Section 5(d), the Company must terminate the Executive within 30 days of the
Company’s discovery of the event constituting cause).

 

5.3                                 Resignation For “Good Reason” Defined.  For
purposes of Section 5.1(c) above, Employee may resign (within thirty (30) days)
of the Employee’s discovery of the occurrence of one or more of the following
events, any of which shall constitute “good reason” for such resignation:

 

(a)                                  Without the Employee’s prior written
consent, the assignment to the Employee of any duties materially inconsistent
with the Employee’s position, duties, responsibilities and status with the
Company as set forth in this Agreement;

 

(b)                                 Without Employee’s consent, a reduction by
the Company of the Employee’s base salary specified in Section 2.1 above;

 

(c)                                  The Company requiring the Executive to be
based anywhere other than within forty (40) miles from the current principal
offices of iVillage, except for required travel on the Company’s, iVillage’s or
an affiliate’s business to an

 

8

--------------------------------------------------------------------------------


 

extent substantially consistent with the Executive’s present business travel
obligations; or;

 

(d)                                 Any other material breach of a material
provision of this Agreement by the Company.

 

6.                                       EFFECT OF TERMINATION PAYMENTS. 
Executive agrees and acknowledges that upon Executive’s termination of
employment with the Company pursuant to Section 5 of this Agreement, Executive
shall only be entitled to the severance payments and benefits, if any, specified
in Section 5 and such severance payments and benefits shall be in lieu of all
other severance payments and benefits which might otherwise be payable to
Executive by the Company.  Executive’s entitlement to the severance payments and
benefits described in Section 5.1(a) or 5.1(c) shall be contingent on his
execution of a separation agreement and release, substantially in material terms
to that attached hereto as Exhibit B.

 

7.                                       CONFIDENTIALITY.  Executive expressly
covenants and agrees that he will execute and comply with the Company’s
Non-Competition, Non-Disclosure and Assignment of Inventions Agreement, in the
form attached hereto as Exhibit A (the “NCNDAI Agreement”); provided that the
restrictive covenant in paragraph 6 of the NCNDAI Agreement shall not apply to
Executive.  In the event of a conflict between any provision of this Agreement
and the NCNDAI Agreement, the provisions of this Agreement shall control.  This
provision shall survive the expiration of this Agreement.

 

8.                                       ASSIGNMENT AND TRANSFER.  Executive’s
rights and obligations under this Agreement shall not be transferable by
assignment or otherwise, and any purported assignment, transfer or delegation
thereof shall be void.  This Agreement shall inure to the benefit of, and be
enforceable by, any purchaser of substantially all of Company’s assets, any
corporate successor to the Company or any assignee thereof.

 

9.                                       NO INCONSISTENT OBLIGATIONS.  Executive
is aware of no obligations, legal or otherwise, inconsistent with the terms of
this Agreement or with his undertaking employment with the Company, save for any
provision contained in the NCNDAI Agreement.

 

10.                                 INDEMNIFICATION AND INSURANCE.  Executive
will be covered under the Company’s insurance policies and, subject to
applicable law, will be provided indemnification to the maximum extent permitted
by the Company’s bylaws and Certificates of Incorporation, with

 

9

--------------------------------------------------------------------------------


 

such insurance coverage and indemnification to be in accordance with the
Company’s standard practices for senior executive officers but on terms no less
favorable than provided to any other Company senior executive officer or
director.

 

11.                                 MISCELLANEOUS.

 

11.1                           Entire Agreement.  This Agreement and the NCNDAI
contain the entire agreement and understanding between the parties hereto and
supersedes any prior or contemporaneous written or oral agreements between them
respecting the subject matter hereof and thereof, including, without limitation,
the Employment Agreement entered into on February 29, 2000 by and between the
Executive and the Company.  Executive acknowledges, represents and warrants to
the Company that no oral or written representations have been made to Executive
by the Company or any representative of the Company regarding (a) the Company’s
financial condition or its prospects or (b) any obligation, commitment or
understanding on behalf of the Company to continue to employ Executive for any
specific period of time except as specifically set forth herein.

 

11.2                           Term and Amendment.  This Agreement may be
amended only by a writing signed by Executive and by a duly authorized
representative of the Company (other than Executive).  Sections 4.2, 5, 7 and 11
shall survive termination of this Agreement.  The period of time from the date
hereof through termination of this Agreement shall be the “Term” of this
Agreement.

 

11.3                           Severability.  If any term, provision, covenant
or condition of this Agreement, or the application thereof to any person, place
or circumstance, shall be held to be invalid, unenforceable or void, the
remainder of this Agreement and such term, provision, covenant or condition as
applied to other persons, places and circumstances shall remain in full force
and effect.

 

11.4                           Construction.  The headings and captions of this
Agreement are provided for convenience only and are intended to have no effect
in construing or interpreting this Agreement.  The language in all parts of this
Agreement shall be in all cases construed according to its fair meaning and not
strictly for or against the Company or Executive.

 

11.5                           Rights Cumulative.  The rights and remedies
provided by this Agreement are cumulative, and the exercise of any right or
remedy by either party hereto (or by its

 

10

--------------------------------------------------------------------------------


 

successor), whether pursuant to this Agreement, to any other agreement, or to
law, shall not preclude or waive such party’s right to exercise any or all other
rights and remedies.

 

11.6                           Nonwaiver.  No failure or neglect of either party
hereto in any instance to exercise any right, power or privilege hereunder or
under law shall constitute a waiver of any other right, power or privilege or of
the same right, power or privilege in any other instance.  All waivers by either
party hereto must be contained in a written instrument signed by the party to be
charged and, in the case of the Company, by an officer of the Company (other
than Executive) or other person duly authorized by the Company.

 

11.7                           Remedy for Breach.  The parties hereto agree
that, in the event of breach or threatened breach of any covenants of Executive,
the damage or imminent damage to the value and the goodwill of the Company’s
business shall be inestimable, and that therefore any remedy at law or in
damages shall be inadequate.  Accordingly, the parties hereto agree that the
Company shall be entitled to injunctive relief against Executive in the event of
any breach or threatened breach of any of such provisions by Executive, in
addition to any other relief (including damages) available to the Company under
this Agreement or under law.  This Agreement shall be governed under the laws of
the State of New York and any action to enforce this Agreement must be commenced
within the State of New York, County of New York.

 

11.8                           Notices.  All notices and other communications
hereunder shall be in writing and shall be deemed given if delivered personally
or by commercial delivery service, or mailed by registered or certified mail
(return receipt requested) or sent via facsimile (with acknowledgement of
complete transmission) to the parties at the following addresses (or at such
other address for a party as shall be specified by like notice):

 

if to the Company, to:

iVillage Inc.

Legal Department

500 Seventh Avenue

New York, New York 10018

Telephone No.: (212) 600-7838

Facsimile No.: (212) 600-6556

 

11

--------------------------------------------------------------------------------


 

if to Executive, to:

Steven Haimowitz

430 West 24th Street, Apartment 2F

New York, New York 10011

 

Telephone No. (917) 885-0996

Facsimile No.:

 

11.9                           Assistance in Litigation.  Executive shall,
during his employment and after termination, upon reasonable notice, furnish
such information and proper assistance to the Company as may reasonably be
required by the Company in connection with any litigation which it or any of its
subsidiaries or affiliates is, or may become, a party.  After the termination of
his employment, any such reasonable assistance will take into account
Executive’s schedule and commitments and Executive will be reimbursed for all
out-of-pocket expenses incurred in connection any such assistance.

 

11.10                     Execution.  This Agreement may be executed in
counterparts, each of which shall be deemed an original but both of which
together will constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

 

HEALTHOLOGY, INC.

 

EXECUTIVE

 

 

 

 

 

 

By:

 /s/ Steven A. Elkes

 

 

 /s/ Steven Haimowitz

 

Name:  Steven A. Elkes

 

Steven Haimowitz

Title:  Secretary

 

 

 

12

--------------------------------------------------------------------------------
